DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/625,838 filed 23 December 2019. Claims 8-14 pending. Claims 1-7 canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 23 December 2019, 10 February 2020, 16 April 2020, and 09 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “in a case where the saddle-riding type vehicle is started” in line 12. However, it is unclear what “started” means. Paragraph [0005], discloses a vehicle 
Additionally, paragraph [0014] discloses output information indicating that “the vehicle speed is low with respect to the gear position [ . . . ] until the [ . . . ] vehicle is restarted.” This means that vehicle stop is not required for a restart. Further, paragraph [0015] discloses “in a case where start is attempted from a stopped state or a low-speed state[.]” Paragraph [0016] also discloses “in a case where start is attempted from a stopped state or a low-speed state[.]” Finally, paragraph [0058] discloses “[a]t the time of stopping (idling)” and paragraph [0059] discloses “[a]t the time of starting the motorcycle [], when the speed of the engine [] is increased[.]” Which also appears to indicate that starting can occur outside of a complete vehicle stop. Taken together, there appears to be an ambiguity regarding how “start” is defined. It is unclear if “start” means restarting from a stopped position of the vehicle, or if “start” means the point at which an engine speed increases.
Claim 14 adds further ambiguity and indefiniteness by reciting “indicating that the vehicle speed is low with respect to the gear position to an outside until the saddle-riding type vehicle is restarted[.]” in lines 3 and 4. First, it is unclear what the outside is that the claim is referring to. Second, claim 14 recites “restarted.” At least paragraph [0005] discloses “when a vehicle is stopped [ . . . ] restart is performed[.]” However, “restarted” is indefinite as established above and at least paragraph [0070] additionally discloses “during restart after a stopped state or a low-speed state (a state in which a vehicle speed V falls below a clutch release vehicle speed v1). In other words, it is 
Examiner’s Note:
	For the sake of expediting prosecution and the application of prior art, Examiner interprets “start” to mean an engine speed increase that does not require complete vehicle stop. Further, examiner interprets restart to require complete vehicle stop at the point of engine speed increase. Examiner’s interpretations are based on a best understood standard. However, applicant must clarify the record to overcome the rejections under 35 U.S.C. 112 above must still remedy the issues under 35 U.S.C. 112 set forth above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2014/0256507 to Sakamoto.
Regarding claim 8, Sakamoto discloses:
Claim 8:
A saddle-riding type vehicle transmission system comprising (i.e., Fig. 1): a transmission (i.e., Fig. 2) in which a gear is shifted by an operation of a driver of a saddle- riding type vehicle (i.e., at least 108 is a shift system operated by a driver that has a “H” high or “L” low gear; at least [0023] discloses use in a motorcycle); a clutch device (i.e., 18/20) that is disposed in a motion transfer path between the transmission and an engine of the saddle-riding type vehicle (i.e., at least Fig. 2 shows that 40, which is connected to the engine is connected to 42 and selectively engaged with the transmission via dual clutch 18/20), and is disconnected and connected by an action of a clutch actuator (i.e., 86 – [0029] discloses part of 86 drives dual clutch 18/20); a clutch control unit (i.e., 152) that is configured to control disconnection and connection of the clutch device by the clutch actuator; and an engine speed control unit (i.e., 150) that performs control so that a speed of the engine is set to be less than or no higher than an upper limit speed determined in advance (i.e., [0067] and [0070] disclose that 150 decreases engine speed, Fig. 6A shows an upper limit speed), wherein in a case where the saddle-riding type vehicle is started with a gear position of the transmission located at or above a gear that is set in advance (i.e., when transmission is either at or set to “H” or “L”), and a vehicle speed is less than or no higher than a set value that is set in advance (i.e., at t1 vehicle speed begins reducing from a set value prior to t1), the clutch control unit transitions to clutch capacity-limiting control in which a clutch capacity is reduced below that during .

Allowable Subject Matter
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10569756 discloses partial clutch engagement for stopping a vehicle, but fails to teach clutch capacity limiting control based on engine and vehicle speed.
2015/0233432 teaches a vehicle transmission that determines and controls clutch capacities. However, the reference does not include control based on vehicle and engine speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659